Citation Nr: 1722916	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-26 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an effective date earlier than October 7, 1998, for the grant of service connection disabilities to the right and left ankle.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. B., Counsel



INTRODUCTION

The Veteran served on active duty from January 1989 to December 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Oregon.  The St. Petersburg, Florida, RO now maintains jurisdiction in this claim.  

In January 2016, the Veteran provided testimony during a personal hearing before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the claims file.  

The claim was remanded by the Board in July 2016 in order to provide a Board hearing.  However, in September 2016, the Veteran requested that his scheduled Board hearing be cancelled.  As he has not requested that the hearing be rescheduled, the request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).    


FINDING OF FACT

The claim for an earlier effective date for the grant of service connection for right and left ankle disability constitutes a freestanding claim, which is barred as a matter of law.


CONCLUSION OF LAW

Entitlement to an earlier effective date than October 7, 1998, for the grant of service connection of right and left ankle disability is dismissed.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016); Rudd v. Nicholson, 20 Vet. App. 296 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was granted service connection for a right and left ankle disability in an April 2000 rating decision.  He filed a notice of disagreement with that initial rating, but did not perfect an appeal following an August 2001 statement of the case.  Therefore, the grant of service connection and the assigned initial rating for the right and left ankle disabilities became final.  See 38 U.S.C.A. § 5110 (a) (West 2016); 38 C.F.R. §§ 3.400 (a), 20.202 (2016).  

Thereafter, the Veteran appealed the rating assigned for each disability several times, with each decision becoming final.  

Then, in November 2006, the Veteran filed a claim, stating that he wanted his service-connected benefits for the right and left ankle disability to be granted retroactive to the day following his discharge from military service.  

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (a) (West 2016); 38 C.F.R. § 3.400 (a) (2016).  When error is found in a prior decision, however, the effective date of the award will be the date from which benefits would have been payable if the corrected decision had been made on the date of the reversed decision.  See 38 C.F.R. 
§ 3.400 (k).

The Court has held that a claim for an earlier effective date is a downstream element of a grant of service connection and that adjudication of a free standing claim for an earlier effective date violated the rule of finality.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  As the Veteran cannot make a free-standing claim for an earlier effective date without making an assertion of clear and unmistakable error in the prior decision, any free-standing claim for an earlier effective date for the assigned ratings is not a valid claim.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date is a nullity).  

At this time, the Board finds the holding in Rudd v. Nicholson, 20 Vet. App. 296 (2006) to be controlling.  In Rudd, it was found that only a request for revision based on clear and unmistakable error (CUE) could result in the assignment of an effective date earlier than the date assigned by a final VA decision inasmuch as free-standing claims for earlier effective dates would otherwise vitiate the rule of finality.  In this case, the Veteran has not made a claim of CUE, but rather, has stated that he is entitled to an earlier effective date simply because his symptoms have existed since service discharge.  Nevertheless, he is not precluded from submitting such a claim in the future.  

Thus the issue of entitlement to an earlier effective date as a freestanding claim is also dismissed as a matter of law.


ORDER

Entitlement to an effective date earlier than October 7, 1998, for the grant of service connection for a right and left ankle disability is dismissed.  




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


